STATE OF MINNESOTA
                                                                           -I
                                  IN SUPREME COURT
                                      ADMl0-8049                               April 14, 2016

                                                                                Om~IEOF
ORDER PROMULGATING AMENDMENTS TO THE                                       APPB.J.AIECGUR'IiS
MINNESOTA RULES OF CRIMINAL PROCEDURE

       The Supreme Court Advisory Committee on the Rules of Civil Appellate Procedure

recommended amendments to the Rules of Civil Appellate Procedure to authorize the use

of word-count limits, rather than page limits, for certain appellate pleadings, including that

petitions for review in criminal matters that are authorized by Minn. R. Crim. P. 29.04. By

order filed December 29, 2015, the court invited comments on the proposed amendments.

Written comments regarding Rule 29.04 were filed by the Honorable Michelle A. Larkin,

chair of the Advisory Committee on the Rules of Criminal Procedure. The committee had

no objection to the proposed amendment to Minn. R. Crim. P. 29.04, but provided

clarifying language for the accompanying comment that follows the rule.

       Based on all of the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     The attached amendments to the Rules of Criminal Procedure are prescribed

and promulgated to be effective on July 1, 2016, and shall apply to all appeals pending on,

or commenced on or after, the effective date.

       2.     The Advisory Committee comments are included for convenience and do not

reflect court approval of the statements made therein.

       DATED: April 14, 2016                      BY THE COURT:


                                                         4~
                                                  Lorie S. Gildea
                                                  Chief Justice
                     RULE 29. APPEALS TO SUPREME COURT

29.04 Procedure for Appeals from Court of Appeals

       * * *
       Subd. 3. Contents of Petition for Review.

       The petition for review must not exceed ten pages 4,000 words, exclusive of the
caption, signature block, and addendum, and must identify the petitioner, state that
petitioner is seeking permission to appeal to the Supreme Court from the Court of Appeals,
and contain in order the following information:
       (1) the names, addresses, and telephone numbers of the attorneys for all parties;
       (2) the date the Court of Appeals filed its decision, and a designation of the judgment
or order from which petitioner had appealed to the Court of Appeals;
       (3) a concise statement of the legal issue or issues presented for review, indicating
how the district court and the Court of Appeals decided each issue;
       (4) a procedural history of the case from commencement of prosecution through
filing of the decision in the Court of Appeals, including a designation of the district court
and district court judge, and the disposition of the case in the district court and in the Court
of Appeals;
       (5) a concise statement of facts indicating briefly the nature of the case, and
including only the facts relevant to the issue( s) sought to be reviewed;
       (6) a concise statement of the reasons why the Supreme Court should exercise its
discretion to review the case; and
       (7) an addendum that includes a copy of any district court recitation of the essential
facts of the case, conclusions of law, and memoranda.

       * * *
       Subd. 5. Response to Petition.

       When a petition for review has been filed, the respondent must file with the clerk of
the appellate courts within 20 days after service of the petition on respondent any response,
not to exceed ten pages 4.000 words, exclusive of the caption, signature block, and


                                               2
addendum, and proof of service on appellant. Failing to respond to the petition will not be
considered agreement with it.

       * * *
                                         Comment-Rule 29
               After a first-degree murder conviction, only the Supreme Court has appellate
      jurisdiction. See Minn. Stat. §§ 480A. 06, subd 1 and 632.14. This includes appeals from
       orders denying postconviction relieffrom convictions in first-degree murder cases. See
      Minn. Stat.§ 590.06. However, appeals in first-degree murder cases before conviction are
      decided by the Court ofAppeals under Rule 28, and may be reviewed by the Supreme Court
      via a petition for further review.

              Under Minn. R. Civ. App. P. 136.02, the clerk of the appellate courts is to enter
      judgment under the decision of the Court of Appeals not less than 30 days after that
      decision is filed. The filing of a petition for review under Rule 29.04 stays entry of the
      judgment and transmission ofthe judgment back to the clerk ofthe district court according
      to Minn. R. Civ. App. P. 136.02 and 136.03. If the petition for review is denied, the
      judgment is to be entered and transmitted immediately.

               Rule 29.04 was amended in 2016 to re-define the length limit [or petitions and
      responses to 4, 000 words rather than ten pages. This change, coupled with the requirement
      that a 13-point font be used, will have a practical effect of permitting petitions that are
      slightly longer. but will be more easily read, both in paper format and on computer screens.




                                                   3